                                                                                                    FILED
                                                                                           2019 Nov-18 PM 01:40
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                FOR THE NORTHISN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION


MARCUS HOOD,                                    }
                                                }
       Plaintiff,                               }
                                                }
v.                                              }   Case No.: 2:18-cv-01896-ACA
                                                }
ANDREW SAUL, Commissioner                       }
Social Security Administration,                 }
                                                }
       Defendant.                               }



                              MEMORANDUM OPINION

       Plaintiff Marcus Hood appeals the decision of the Commissioner of Social

Security denying his claim for a period of disability and disability insurance

benefits. Based on the court’s review of the administrative record and the parties’

briefs, the court WILL REVERSE the Commissioner’s decision.

I.     PROCEDURAL HISTORY

       Mr. Hood applied for a period of disability and disability insurance benefits

on September 20, 2012, alleging that his disability began on December 18, 2010.

(R. 159). 1 The Commissioner denied Mr. Hood’s claim on September 28, 2012.


       1
        Mr. Hood previously applied for a period of disability and disability insurance benefits
on June 16, 2011, alleging that his disability began on December 15, 2010. (R. 152). The
Commissioner denied that claim on December 2, 2011. (R. 61). Mr. Hood did not appeal that
(R. 72). Mr. Hood filed a request for reconsideration of the Commissioner’s

decision, and the Commissioner denied the request. (R. 76–82). Mr. Hood then

requested a hearing before an Administrative Law Judge (ALJ). (R. 83–84). On

August 23, 2013, the ALJ dismissed Mr. Hood’s request for a hearing. (R. 34).

      On May 7, 2015, the Appeals Council granted Mr. Hood’s request for

review of the ALJ’s dismissal, vacated the ALJ’s order of dismissal, and remanded

the case for further administrative proceedings. (R. 34). The ALJ conducted a

hearing, and on April 11, 2016, the ALJ issued an unfavorable decision. (R. 37–

52). On December 15, 2016, the Appeals Council granted Mr. Hood’s request for

review and remanded the case again. (R. 58–59).

      After holding another hearing, the ALJ issued another unfavorable decision

on February 22, 2018. (R. 15-31). On September 20, 2018, the Appeals Council

declined Mr. Hood’s request for review. (R. 9). The Commissioner’s decision is

now final and ripe for judicial review. See 42 U.S.C. § 405(g).

II.   STANDARD OF REVIEW

      The court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The court “must determine whether the Commissioner’s decision is

supported by substantial evidence and based on proper legal standards.” Winschel

v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (internal quotation

decision. (R. 79, 86). Mr. Hood’s appeal in this case concerns only his September 20, 2012
application.
                                            2
marks and citation omitted). “Under the substantial evidence standard, this court

will affirm the ALJ’s decision if there exists ‘such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.’” Henry v.

Comm’r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir. 2015) (quoting Winschel, 631

F.3d at 1178). The court may not “decide the facts anew, reweigh the evidence,”

or substitute its judgment for that of the ALJ. Winschel, 631 F.3d at 1178 (internal

quotations and citation omitted). The court must affirm “[e]ven if the evidence

preponderates against the Commissioner’s findings.” Crawford v. Comm’r of Soc.

Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004) (per curiam) (internal quotation

marks and citation omitted).

       Despite the deferential standard for review of claims, the court must

“‘scrutinize the record as a whole to determine if the decision reached is reasonable

and supported by substantial evidence.’”       Henry, 802 F.3d at 1267 (quoting

MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986)). Moreover, the court

must reverse the Commissioner’s decision if the ALJ does not apply the correct

legal standards. Cornelius v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991).

III.   ALJ’S DECISION

       To determine whether an individual is disabled, an ALJ follows a five-step

sequential evaluation process. The ALJ considers:

       (1) whether the claimant is currently engaged in substantial gainful
       activity; (2) whether the claimant has a severe impairment or
                                         3
      combination of impairments; (3) whether the impairment meets or
      equals the severity of the specified impairments in the Listing of
      Impairments; (4) based on a residual functional capacity (“RFC”)
      assessment, whether the claimant can perform any of his or his past
      relevant work despite the impairment; and (5) whether there are
      significant numbers of jobs in the national economy that the claimant
      can perform given the claimant’s RFC, age, education, and work
      experience.
Winschel, 631 F.3d at 1178.

      Here, the ALJ determined that Mr. Hood has not engaged in substantial

gainful activity since December 18, 2010, the alleged onset date, through

September 30, 2011, his date last insured. (R. 21). The ALJ found that Mr. Hood

has the following severe impairments: tinnitus with bilateral hearing loss; post-

traumatic stress disorder (PTSD); left carpal collapse; bilateral tendinitis of the

hands; adjustment order; and cocaine, marijuana, and alcohol dependence, all in

remission. (R. 21). The ALJ found that Mr. Hood suffers from the following non-

severe impairments: low back pain; degenerative joint disease of the right knee;

hypertension; and flat feet. (R. 21). The ALJ then concluded that Mr. Hood does

not suffer from an impairment or combination of impairments that meets or

medically equals the severity of one of one of the listed impairments in 20 C.F.R. §

404, Subpart P, Appendix 1. (R. 22).

      After considering the evidence of record, the ALJ determined that through

his date last insured, Mr. Hood had the RFC to perform light work as defined in 20

CFR 404.1567(b) with the following additional limitations:

                                         4
      The claimant can occasionally climb ramps and stairs but never climb
      ladders, ropes, or scaffolds. The claimant can occasionally balance,
      stoop, kneel, crouch, and crawl. The claimant can have no exposure
      to unprotected heights, hazardous machinery, or to commercial
      driving. The claimant can handle a moderate level of noise. The
      claimant can understand, remember, and carry out simple instructions.
      The claimant can have occasional contact with supervisors,
      coworkers, and the general public. The claimant can adapt to
      infrequent, well explained changes in the work environment. The
      claimant can frequently finger, handle, and feel with the right upper
      extremity but can only occasionally finger, handle, and feel with the
      left upper extremity. The claimant can occasionally operate hand
      controls and push and pull with the left upper extremity.

(R. 24). Based on this RFC, the ALJ found that Mr. Hood cannot perform his past

relevant work as a lab technician, animal caretaker, industrial cleaner, hospital

cleaner, or commercial cleaner. (R. 28).

      Relying on testimony from a vocational expert, the ALJ concluded that jobs

exist in the national economy that Mr. Hood can perform, including counter clerk,

marker, block inspector, rag inspector, and garment sorter. (R. 29). Accordingly,

the ALJ determined that Ms. Hood has not been under a disability as defined in the

Social Security Act, from December 18, 2010, the alleged onset date, through

September 30, 2011, the date last insured. (R. 30).

IV.   DISCUSSION

      Mr. Hood makes four arguments in support of his appeal, but the court need

only address one of those arguments. Mr. Hood contends that the ALJ erred by




                                           5
failing to properly evaluate the opinion evidence, including the opinions of Dr.

Paul Blanton and Dr. Celia Huston. (Doc. 15 at 12–13). The court agrees.

      An ALJ “must state with particularity the weight given to different medical

opinions and the reasons therefor.” Winschel, 631 F.3d at 1179 (11th Cir. 2011).

Without such a statement, “it is impossible for a reviewing court to determine

whether the ultimate decision on the merits of the claim is rational and supported

by substantial evidence.” Id. (quoting Cowart v. Schweiker, 662 F.2d 731, 735

(11th Cir. 1981)).

      Dr. Blanton and Dr. Huston examined Mr. Hood on March 19, 2011 and

September 12, 2011, respectively, as part of Mr. Hood’s VA disability claims

related to his PTSD. (R. 408–21, 1317–26).

      Dr. Blanton found that Mr. Hood is easily distracted and has a short attention

span. (R. 413). According to Dr. Blanton, Mr. Hood has “difficulty with multiple

distractors,” and his attention and concentration are “especially poor the day

following nightmares.” (R. 413). When asked to describe how Mr. Hood’s PTSD

symptoms are related to symptoms of his depressive disorder, Dr. Blanton stated

that Mr. Hood has “disturbed sleep, poor attention/concentration and memory,

[and] social avoidance.” (R. 418–19). In addition, Dr. Blanton explained that Mr.

Hood has poor “recent memory functioning,” experiences discomfort and

hypervigilance in crowds, and has an “inability to tolerate loud noises.” (R. 417).


                                         6
Dr. Blanton further noted that Mr. Hood has “[d]ifficulty interacting with co-

workers and supervisors.” (R. 419). Dr. Blanton also stated that Mr. Hood would

have occasional decrease in work efficiency and would experience intermittent

periods of inability to perform occupational tasks due to PTSD. (R. 420).

      Dr. Huston likewise found that Mr. Hood’s PTSD causes “occupational and

social impairment with occasional decrease in work efficiency and intermittent

periods of inability to perform occupational tasks.” (R. 1320). Dr. Huston stated

that Mr. Hood “persistently re-experience[s]” traumatic events with “recurrent and

distressing recollections” of the events; “recurrent distressing dreams” of the

events; and has “physiological reactivity” to triggers of traumatic events. (R.

1323). In addition, Dr. Huston found that Mr. Hood’s PTSD symptoms “cause

clinically significant distress or impairment” in occupational functioning.   (R.

1324).

      The ALJ does not assign weight to either Dr. Blanton’s or Dr. Huston’s

opinions. The ALJ’s only mention of Dr. Blanton’s report is that Dr. Blanton

found that Mr. Hood met the criteria of PTSD. (R. 26). The ALJ does not

reference any of Dr. Blanton’s relevant findings with respect to Mr. Hood’s PTSD

symptoms and their impact on his ability to work. (See R. 18–30). The ALJ does

not mention Dr. Huston’s opinion at all. (See id.). While it is possible that the

ALJ considered and rejected Dr. Blanton’s and Dr. Huston’s opinions, “without


                                        7
clearly articulated grounds for such a rejection,” the court “cannot determine

whether the ALJ’s conclusions were rational and supported by substantial

evidence.” Winschel, 631 F.3d at 1179. Accordingly, the court must remand so

that the ALJ may “explicitly consider and explain the weight accorded to the

medical opinion evidence.” Id.

      Citing 20 C.F.R. § 404.940, Mr. Hood requests that the court assign this case

to a different ALJ on remand. (Doc. 15 at 24). The plain language of the

regulations state that if a claimant believes an ALJ “is prejudiced or partial with

respect to any party or has an interest in the matter pending for decision,” the

claimant must first file objections with the ALJ. 20 C.F.R. § 404.940. If the ALJ

does not withdraw, then the claimant may present his objections to the Appeals

Council. Id. Even if the regulations permitted the court, in the first instance, to

disqualify an ALJ, Mr. Hood has not presented evidence to the court that the ALJ

who issued the final ruling is prejudiced or partial or that that ALJ will be assigned

the case on remand. Therefore, the court declines Mr. Hood’s request to order that

the case be assigned to a different ALJ.




                                           8
V.    CONCLUSION

      The court WILL REVERSE the Commissioner’s decision and WILL

REMAND for further proceedings consistent with this memorandum opinion. The

court will enter a separate order consistent with this opinion.

      DONE and ORDERED this November 18, 2019.



                                     _________________________________
                                     ANNEMARIE CARNEY AXON
                                     UNITED STATES DISTRICT JUDGE




                                          9
